***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       CHRISTINA INGRAM v. BRIAN J. INGRAM
                    (AC 44392)
                  Bright, C. J., and Alvord and Lavine, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   granting the plaintiff’s motion for modification of custody, seeking to
   relocate with the parties’ minor child to Poughkeepsie, New York. Held
   that the trial court properly granted the plaintiff’s motion for modifica-
   tion of custody: contrary to the defendant’s contention that the trial
   court ignored the parties’ informal agreement for alternating weekly
   parenting time with the child for the seven to eight months leading up
   to the hearing on the plaintiff’s motion, that court heard extensive
   testimony from both parties as to that schedule, which the parties had
   in place during the unique circumstances of the child’s remote learning
   during the COVID-19 pandemic, and, now that in-person schooling had
   resumed, neither party sought a continuation of that schedule, the court’s
   previous ex parte order recognized that alternating weekly parenting
   schedule, and the court’s statement that it was in the child’s best interests
   to maintain the continuity of living with his mother and his brother
   found support in the record as it reasonably could be construed as a
   reference to the parties’ former parenting time schedule; moreover, the
   court’s finding that the plaintiff had a more active role in the child’s life
   was not clearly erroneous, as there was evidence in the record to support
   that finding, including the plaintiff’s testimony that she primarily cared
   for the child from his birth and throughout his childhood, and the
   defendant’s testimony that he had, at times, missed the child’s doctor’s
   appointments and parent-teacher conferences due to his work schedule;
   furthermore, the defendant did not point to any evidence to support his
   argument that the court prejudged the motion on the basis that the
   plaintiff already had moved to Poughkeepsie, and, to the contrary, the
   court applied the criteria set forth in the applicable statute (§ 46b-56d)
   to the evidence presented at the hearing in reaching its determination,
   and there was sufficient evidence presented for the court’s consideration
   of the educational component listed in § 46b-56d (b), as the plaintiff
   provided testimony as to the educational plan for the child following
   relocation.
          Argued February 2—officially released March 29, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Danbury, where the court, Eschuk, J., rendered
judgment dissolving the marriage and granted certain
other relief in accordance with the parties’ separation
agreement; thereafter, the court, Truglia, J., granted
the plaintiff’s postjudgment motion for modification of
custody, and the defendant appealed to this court.
Affirmed.
  Matthew D. Popilowski, for the appellant (defen-
dant).
   Lita M. Ward, for the appellee (plaintiff).
                          Opinion

   ALVORD, J. The defendant, Brian J. Ingram, appeals
from the judgment of the trial court granting the postdis-
solution motion filed by the plaintiff, Christina Ingram,
for modification of custody, seeking to relocate the
parties’ minor child to Poughkeepsie, New York. On
appeal, the defendant claims that the court erred in
granting the plaintiff’s motion. We disagree and, accord-
ingly, affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the defendant’s appeal. The parties were married
in 2012 and have one minor child together, who was
born in 2013. In 2017, the plaintiff commenced a dissolu-
tion action against the defendant. On December 19,
2017, the court, Eschuk, J., rendered a judgment of
dissolution, which incorporated a November 14, 2017
separation agreement executed by the parties (agree-
ment). Both parties were self-represented at the time
of the dissolution. The agreement provided that the
parties would share joint legal custody of their child
and that the child’s primary residence would be with
the plaintiff. The plaintiff also lives with her older son,
who was sixteen years old at the time of the hearing
on the motion for modification, and the two children
have a close relationship. At the time of the dissolution,
the plaintiff relocated to Brookfield, and the defendant
lived in Bethel. The agreement also provided ‘‘[a]s to
visitation’’: ‘‘[s]hared visitation and will be mutually
agreed upon if any changes need to be made due to work
schedule change. Currently: with Mom Monday–Thurs,
with Dad Thurs evening until Sun.’’ The agreement pro-
vided that pick up and drop off would be ‘‘shared 50/
50,’’ and that the holiday and school vacation schedule
would be an ‘‘[a]lternating schedule.’’ The agreement
is silent as to possible relocation by either party.
  On February 13, 2020, the plaintiff filed a motion for
modification in which she represented that she was
engaged, was moving to Poughkeepsie, and wished to
change the child’s school district.1 She requested that
the court order parenting time as follows: ‘‘Sun night–
Friday with mother. Fri eve–Sun night with father. Alter-
nate weekends with parents.’’2 The court scheduled a
hearing on the plaintiff’s motion for March 23, 2020,
but the hearing did not proceed because of the public
health emergency declaration regarding the COVID-19
pandemic. In April, 2020, the plaintiff began living with
her fiancé in his home in Poughkeepsie.
   After learning of the plaintiff’s move, the defendant
filed, on August 13, 2020, an application for an emer-
gency ex parte order of custody, in which he sought
temporary custody of the child on the basis that the
plaintiff had moved to Poughkeepsie and the parties
did not have a ‘‘clear plan . . . for the start of the
school year . . . .’’ On the same day, he filed a motion
for modification of custody, in which he requested pri-
mary physical custody of the child and appropriate visi-
tation with the plaintiff.
   On August 27, 2020, the court, Truglia, J., entered
orders with respect to the defendant’s application for
emergency ex parte order of custody. The court ordered
the parties to register the child in school ‘‘in the Bethel
Public School District for the 2020-2021 school year,
and until further order of the court.’’ The court further
ordered: ‘‘If the Bethel Public School District is utilizing
all-remote instruction, then the parties will continue
the alternating weekly parenting schedule in effect
since the start of remote learning. If the school district
utilizes a partial in-person instruction model, or a hybrid
model consisting of some in-person and some remote
learning on back-to-back week days, the parties will
continue the alternating weekly schedule. If the school
district only offers a staggered weekly schedule, then
the defendant will provide the child with his primary
residence during the week and the plaintiff will have the
child from Friday afternoon through Monday morning.’’
   On October 5, 2020, the court held a hearing on both
parties’ motions for modification. Both parties testified,
along with the plaintiff’s fiancé and the defendant’s
father. On October 7, 2020, the court issued an order
granting the plaintiff’s motion for modification, in which
it made the following findings of fact. The plaintiff cur-
rently is employed as an emergency room technician
at Danbury Hospital and takes undergraduate courses
toward a degree in nursing. Although she previously
had a fixed work schedule, she now has a more flexible
schedule. In December, 2019, the plaintiff became
engaged to Michael Mancari, a professional firefighter
employed by the city of Poughkeepsie. Because of his
employment, he is required to live in or near Poughkeep-
sie.3 Mancari owns a home, where the plaintiff lives,
and the two had planned to marry on October 10, 2020.
The defendant works full-time, beginning his shift at 4
a.m., at Costco in Norwalk. The defendant had lived in
his father’s house in Bethel since the dissolution but
recently had purchased a home in Bethel, where he
planned to live with his girlfriend.
  In deciding the plaintiff’s motion, the court first set
forth General Statutes § 46b-56d, governing postjudg-
ment relocation, which provides: ‘‘(a) In any proceeding
before the Superior Court arising after the entry of a
judgment awarding custody of a minor child and involv-
ing the relocation of either parent with the child, where
such relocation would have a significant impact on an
existing parenting plan, the relocating parent shall bear
the burden of proving, by a preponderance of the evi-
dence, that (1) the relocation is for a legitimate purpose,
(2) the proposed location is reasonable in light of such
purpose, and (3) the relocation is in the best interests
of the child.
   ‘‘(b) In determining whether to approve the relocation
of the child under subsection (a) of this section, the
court shall consider, but such consideration shall not
be limited to: (1) Each parent’s reasons for seeking or
opposing the relocation; (2) the quality of the relation-
ships between the child and each parent; (3) the impact
of the relocation on the quantity and the quality of the
child’s future contact with the nonrelocating parent; (4)
the degree to which the relocating parent’s and the
child’s life may be enhanced economically, emotionally
and educationally by the relocation; and (5) the feasibil-
ity of preserving the relationship between the nonrelo-
cating parent and the child through suitable visitation
arrangements.’’
   The court found that the plaintiff’s relocation was
for a legitimate purpose and that the proposed location
was reasonable, on the basis that she is getting married
and her future husband is required to live in the town
in which he works. The court stated that there was ‘‘no
basis in the evidence for [it] to find that the plaintiff’s
decision to remarry and move an hour away was
intended to limit the defendant’s parenting time with
his son or damage the relationship in some way.’’ The
court found that both parties ‘‘always had their son’s
best interests at heart and continue to do so,’’ and ‘‘over-
all, that the child’s life will be enhanced by the move.’’
   The court further found that the plaintiff ‘‘has been
the child’s primary caregiver for most of his life. The
court does not by this statement imply that the defen-
dant has not been actively involved in the child’s life
at every step. The evidence indicates that the defendant
has been as caring, loving and devoted to the child as
the plaintiff. However, the court finds that the plaintiff
has had a more active role than the defendant. The
court also finds that it is in the child’s best interest[s]
to maintain the continuity of living with his mother,
[brother], and pets, as much as possible. The strong
relationship between the child and his father can be
preserved and possibly strengthened, by giving the
father additional weekend quality time with the child.’’
   The court ordered that the parties retain joint legal
custody of the child, with joint decision-making author-
ity for all major decisions. The court issued the follow-
ing orders: ‘‘Commencing November 1, 2020, the plain-
tiff will provide the child with his primary residence.
The child will reside with the plaintiff each week from
Monday through Friday. The child will attend school
in the Arlington School District for the 2020-2021 school
year and thereafter, until further order of the court.
The defendant will have parenting time with the child
three weekends per month, starting Fridays after school
until Sunday afternoon at 6:00 p.m. (or Monday after-
noon at 6:00 [p.m.] if Monday is a legal holiday and
there is no school). Each parent will be responsible for
picking the child up at the start of his or her parenting
time. The parties will continue to alternate or share
holidays, birthdays, school vacations, and other special
occasions as before. Each party will have four uninter-
rupted weeks of vacation each summer, two of which
will be consecutive.’’4
  The defendant thereafter filed motions: to reargue;
for the appointment of a guardian ad litem; for referral
to family relations; to open, set aside, or vacate the
judgment; and for stay. The plaintiff filed an objection
to the defendant’s motion to open, set aside, or vacate
the judgment. After oral argument on November 4, 2020,
the court denied the defendant’s motions. This appeal
followed.
   On appeal, the defendant claims that the court erred
in granting the plaintiff’s motion for modification and
permitting her to relocate to Poughkeepsie. ‘‘Our stan-
dard of review of a trial court’s decision regarding . . .
relocation orders is one of abuse of discretion. . . . It
is within the province of the trial court to find facts
and draw proper inferences from the evidence pre-
sented. . . . Further, [t]he trial court has the opportu-
nity to view the parties first hand and is therefore in the
best position to assess the circumstances surrounding
a dissolution action, in which such personal factors as
the demeanor and attitude of the parties are so signifi-
cant.’’ (Internal quotation marks omitted.) Tow v. Tow,
142 Conn. App. 45, 52, 64 A.3d 128 (2013).
   ‘‘Similarly, in a postjudgment relocation case follow-
ing a dissolution of marriage action, the court is privy
to the history of the case, the parties’ respective situa-
tions and how the parties interact with one another.
Therefore, [w]hen reviewing a decision for an abuse
of discretion, every reasonable presumption should be
given in favor of its correctness.’’ (Internal quotation
marks omitted.) Taylor v. Taylor, 119 Conn. App. 817,
821, 990 A.2d 882 (2010).
   Moreover, ‘‘[a]ppellate review of a trial court’s find-
ings of fact is governed by the clearly erroneous stan-
dard of review. The trial court’s findings are binding
on this court unless they are clearly erroneous in light
of the evidence and the pleadings in the record as a
whole. . . . A finding of fact is clearly erroneous when
there is no evidence in the record to support it . . . or
when although there is evidence in the record to support
it, the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has
been committed.’’ (Internal quotation marks omitted.)
Emrich v. Emrich, 127 Conn. App. 691, 700–701, 15
A.3d 1104 (2011).
   The defendant first argues that the court failed to
‘‘start from the correct reference point’’ in that it failed
to consider the parties’ informal agreement for alternat-
ing weekly parenting time with the child for seven to
eight months leading up to the hearing on the plaintiff’s
motion. He argues that the court’s determination that
it was in the best interests of the child to maintain the
continuity of living with his mother and brother ignores
the fact that the parties were equally sharing parenting
time at the time of the hearing.5
   We disagree that the court ignored the parties’ infor-
mal agreement as to parenting time. Less than two
months earlier, the court had entered an ex parte order
that recognized the parties’ ‘‘alternating weekly parent-
ing schedule in effect since the start of remote learning.’’
Moreover, the court, during the hearing on the motions
for modification, heard extensive testimony from both
parties as to the informal alternating weekly parenting
schedule the parties had in place during the unique
circumstances of remote learning. It is not surprising
that the court did not discuss that schedule in its order
granting the motion for modification, as neither party
sought a continuation of the schedule, now that in-
person schooling had resumed. Both parties testified
that, prior to March, 2020, the defendant had parenting
time Tuesday overnight and alternating weekends, with
the plaintiff having parenting time the rest of the time.
Thus, the court’s statement that it was in the child’s
best interests to maintain the ‘‘continuity of living with
his mother,’’ brother, and pets, finds support in the
record, in that it reasonably can be construed as a
reference to the parties’ parenting time schedule in
place prior to March, 2020.
   The defendant also argues that the court’s determina-
tion that the plaintiff had a more active role in the
child’s life ‘‘has no reasonable basis in the facts at the
time of the hearing.’’ He argues that he ‘‘was the one
who had taken steps prior to the start of the 2020-2021
school year to get the court to act so that the parties
could enroll their son in a school.’’ We conclude that
the court’s finding was not clearly erroneous.
   The plaintiff testified that she primarily cared for
the parties’ child from his birth and throughout his
childhood. Specifically, she testified: ‘‘I’m the one that
takes him to the doctor and makes those appointments
for well and sick visits. I’m the one that even knows he
needs to make his every six months dentist appointment
and I take him to the dentist. I take him to get all his
haircuts.’’ She testified that she has volunteered in the
child’s school. She testified that she primarily has
attended parent-teacher conferences and that she did
not see the defendant in attendance at the virtual open
house for the child’s new school.6
   The defendant testified, with respect to his participa-
tion in the child’s medical care, that ‘‘depending on our
work schedules, you know, if I was working mornings
and she was at work and I was able to take [the child]
or [his older brother] to the doctor’s, I would take either
one as needed. When I was working nights there was
a couple times that I couldn’t leave early or I couldn’t
get the day off and she would have to assist with that.’’
He explained that the plaintiff would schedule parent-
teacher conferences when he was at work, or at times
they were in the evening and he would stay home with
the children so that the plaintiff could attend. On the
basis of this evidence, the court found that ‘‘the defen-
dant has been as caring, loving and devoted to the child
as the plaintiff,’’ but also found that ‘‘the plaintiff has
had a more active role than the defendant.’’ On appeal,
‘‘we do not retry the facts or evaluate the credibility of
witnesses.’’ (Internal quotation marks omitted.) Taylor
v. Taylor, supra, 119 Conn. App. 825. Because there is
evidence in the record to support the court’s finding,
we conclude that the court’s finding was not clearly
erroneous.
  The defendant also argues that the court’s granting
of the plaintiff’s motion ‘‘acted as a ratification of the
plaintiff’s prior unauthorized relocation.’’ We disagree.
Although the court heard evidence that the plaintiff,
during the pendency of her motion for modification,
had moved to live with her fiancé in his home in Pough-
keepsie, the defendant has not pointed to any evidence
that the court prejudged the motion on that basis. To
the contrary, the court applied the statutory criteria to
the evidence presented at the hearing in reaching its
determination.7
   Lastly, the defendant contends that the plaintiff failed
to provide evidence as to the educational component
of one of the factors for the court’s consideration listed
in § 46b-56d (b), namely, ‘‘the degree to which the relo-
cating parent’s and the child’s life may be enhanced
economically, emotionally and educationally by the
relocation . . . .’’ We disagree.8
   Although the plaintiff recognizes that ‘‘there was no
indication or evidence . . . educationally that it was
better or worse being in the Arlington Central School
District than the Bethel School District,’’ the plaintiff
did provide testimony as to the educational plan for
the child following relocation. Specifically, she testified
that the child would attend Arlington Central School
District, which then was operating on a hybrid remote/
in-person schedule, and that the school was about five
minutes driving distance from the plaintiff’s home. She
testified that she would drive the child to school and
pick him up. After hearing the evidence with respect
to the three components listed in this factor, the court
found that ‘‘overall . . . the child’s life will be
enhanced by the move.’’ It thereafter ordered the parties
to enroll the child in the Arlington Central School Dis-
trict. On this record, we cannot conclude that there
was insufficient evidence for the court’s consideration
of the educational component of the fourth factor listed
in § 46b-56d (b).9
  The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the plaintiff requested sole legal custody in her motion for
modification, she withdrew that request during the hearing on the motion
for modification and requested that the court make no change to the joint
legal custody in effect.
   2
     In her motion for modification, the plaintiff also requested that the court
order child support. She maintained in her motion that the agreement’s
language that the defendant would ‘‘fully financially support [the child]’’
was vague and needed clarification.
   3
     Mancari also had other business interests in the Poughkeepsie area,
including multifamily rental homes.
   4
     The court also ordered the defendant to pay ‘‘weekly child support in
the amount of $209, which is the presumptive weekly amount pursuant to
the child support guidelines . . . . The parties will share the cost of the
child’s unreimbursed medical expenses and work-related child care
expenses 57% by the defendant and 43% by the plaintiff.’’ (Citation omitted.)
See footnote 2 of this opinion.
   5
     The defendant additionally challenges the court’s finding that ‘‘[t]he
strong relationship between the child and his father can be preserved and
possibly strengthened, by giving the father additional weekend quality time
with the child.’’ The defendant argues that ‘‘[t]his finding of fact cannot be
sustained where the defendant at that time was enjoying spending two
weeks a month with his son.’’ He further emphasizes that he works from 4
a.m. to 1 p.m. on Sundays, and therefore the court’s conclusion that its
awarding parenting time from Friday after school until Sunday at 6 p.m. on
three weekends per month constituted ‘‘additional weekend quality time’’
‘‘has no basis in fact.’’ We disagree.
   The parties have cooperated in establishing various parenting schedules
since the entry of the dissolution judgment. The alternating weekly parenting
schedule that the parties informally agreed to in March, 2020, was feasible
because of the remote schooling as a result of the COVID-19 pandemic.
Prior to that point, as both parties acknowledged, the informal parenting
schedule between the parties was such that the defendant had parenting
time Tuesday nights overnight and alternating weekends, with the plaintiff
having parenting time the remainder of the time. When in-person school
resumed, the alternative weekly parenting schedule was no longer possible.
Thus, the court’s finding that the defendant was provided ‘‘additional week-
end quality time,’’ made in the context of its awarding the defendant parent-
ing time on three weekends per month, was not clearly erroneous, in light of
the parties’ testimony that prior to March, 2020, the defendant had weekend
parenting time on every other weekend.
   6
     The defendant testified that he was not able to participate in the virtual
open house because he was having issues with the Zoom platform.
   7
     To the extent that the defendant seeks to argue that the plaintiff’s move
to Poughkeepsie was unauthorized, he points to no court order that he
alleges her to have breached.
   8
     The defendant relies on Havis-Carbone v. Carbone, 155 Conn. App. 848,
869, 112 A.3d 779 (2015), a case in which the plaintiff seeking to relocate
with the parties’ child to Texas provided no evidence regarding the child’s
potential education there, and the court stated on the record that it was
‘‘not making this decision based on school . . . .’’ (Internal quotation marks
omitted.) Moreover, the court in that case improperly ‘‘granted the plaintiff
permission to go to Texas with the child prior to conducting a hearing.’’
Id., 867. Thus, Havis-Carbone is distinguishable.
   9
     The defendant argues in the alternative that, ‘‘[e]ven if the court had
considered educational enhancement as required, the evidence would not
have supported a finding that their son’s education would be enhanced.’’
He points to the evidence regarding the child’s ‘‘existing education’’ as
demonstrating that ‘‘there would be no enhancement.’’ Specifically, he argues
that ‘‘[t]he evidence before the court was that it had actually ordered the
parties to enroll their son in the defendant’s school district just one month
prior to the decision presently at issue. . . . The evidence was that their
son was enrolled in the same school system that he had been already . . .
attending in past years. . . . And the defendant’s school system had just
returned to full-time in-person learning the week prior to the hearing.’’
(Citations omitted.)
   The defendant essentially requests that we reweigh the evidence in his
favor. As noted previously, ‘‘we do not retry the facts or evaluate the credibil-
ity of witnesses.’’ (Internal quotation marks omitted.) Taylor v. Taylor,
supra, 119 Conn. App. 825.